DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 November 2021 has been entered.

 Response to Arguments
Applicant’s arguments, see the pp. 13, 14 of the remarks, filed 1 November 2021, with respect to (a) claim 7 reciting limitations previously objected when reciting in claim 9, in addition to (b) previously objected claims 10 and 11 rewritten in independent form, have been fully considered and are persuasive.  The rejection of 3 August 2021 has been withdrawn. 

Allowable Subject Matter
Claims 7, 8, 10 – 12, 21 – 34 are allowed.
The following is an examiner’s statement of reasons for allowance: 

i.	Regarding claim 7, the prior art fails to singularly or collectively disclose the structure further including: a first conducting layer, wherein a gate of a fingerprint recognition transistor in each of the fingerprint recognition circuits and the plurality of driving signal lines are disposed in the first conducting layer; a first insulating layer at a side of the first conducting layer; a first semiconductor layer at a side of the first insulating layer away from the first conducting layer, wherein a source layer of the fingerprint recognition transistor in each of the fingerprint recognition circuits is disposed in the first semiconductor layer; a second conducting layer at a side of the first semiconductor layer away from the first insulating layer, wherein the plurality of sensing signal lines, the input terminal and the output terminal of the fingerprint recognition transistor in each of the fingerprint recognition circuits are disposed in the second conducting layer; a second insulating layer at a side of the second conducting layer away from the first insulating layer; and a third conducting layer at a side of the second insulating layer away from the second conducting layer, wherein the third conducting layer includes sensing electrodes and one of the sensing electrodes is a plate of a first capacitor electrically connected to a gate of a fingerprint recognition driving transistor in a corresponding one of the fingerprint recognition circuits.  
Thus, claim 7 is allowed.


Thus, claims 8, 12, 21 – 24 are allowed.
iii.	Regarding claim 10, the cited prior art fails to singularly or collectively disclose the structure further including: a first semiconductor layer, wherein a source layer of a fingerprint recognition driving transistor in each of the fingerprint recognition circuits is disposed in the first semiconductor layer; a first conducting layer on the first semiconductor layer, wherein the plurality of sensing signal lines, the input terminal and the output terminal of the fingerprint recognition transistor in each of the fingerprint recognition circuits are disposed in the second conducting layer; a first insulating layer at a side of the first conducting layer away from the first semiconductor layer; and a second conducting layer, wherein: a gate of a fingerprint recognition transistor in each of the fingerprint recognition circuits and the plurality of driving signal lines are disposed in the second conducting layer; the gate of the fingerprint recognition transistor in each of the fingerprint recognition circuits is multiplexed as a sensing electrode; and the sensing electrode is a plate of a corresponding first capacitor electrically connected to a gate of a fingerprint recognition driving transistor in a corresponding one of the fingerprint recognition circuits.  
Thus, claim 10 is allowed.
iv.	Claims 25 – 30 depend from and inherit the limitations of claim 10.
Thus, claims 25 – 30 are allowed.
v.	Regarding claim 11, the cited prior art fails to singularly or collectively disclose the structure further including: a first semiconductor layer, wherein a source layer of a fingerprint recognition driving transistor in each of the fingerprint recognition circuits is disposed in the first semiconductor layer; a first conducting layer on the first semiconductor layer, wherein the 
vi.	Claims 31 – 34 depend from and inherit the limitations of claim 11.
Thus, claims 31 – 34 are allowed.
--
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Kang et al. (2020/0321405) discloses relevant teaching of a sensor [0002] formed with transistor (ST1 of Figure 13) gate, source and drain connected to sensing capacitance (CF), readout (RL) and voltage common (Vcom) lines, and differing layers of the device structure (e.g. Figure 16) formed thereby.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621